Citation Nr: 0728576	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-06 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for 
gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

4.  Entitlement to service connection for a skin disorder, to 
include as a symptom of an undiagnosed illness.

5.  Entitlement to service connection for a bilateral knee 
disorder, to include as a symptom of an undiagnosed illness.

6.  Entitlement to service connection for a bilateral ankle 
disorder, to include as a symptom of an undiagnosed illness.

7.  Entitlement to service connection for a respiratory 
disorder, to include as a symptom of an undiagnosed illness.

8.  Entitlement to service connection for fevers, to include 
as a symptom of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1988 to September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
St. Petersburg, Florida and Baltimore, Maryland.  That rating 
decision denied an increased rating for PTSD in excess of 10 
percent, granted service connection for GERD and assigned a 
noncompensable (0%) disability rating, and also denied 
service connection for the other disabilities claimed by the 
veteran.  A February 2005 rating decision granted an 
increased rating of 30 percent for the veteran's service-
connected PTSD, effective from April 2003, the date of claim.  
During the course of the appeal, jurisdiction over the 
veteran's claims was transferred to the Nashville, Tennessee, 
RO.  

All issues, with the exception of increased rating for PTSD 
and service connection for degenerative disc disease of the 
lumbar spine, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
anxiety, depressed mood, sleep disturbance, concentration 
problems, and a Global Assessment of Functioning Scale (GAF) 
score of 54 to 55.  

2.  Service medical records do not show any treatment for low 
back pain during service; the veteran's spine was normal on 
separation examination.

3.  There is a current diagnosis of degenerative disc disease 
of L4-L5 and L5-S1.

4.  There is no competent medical evidence of record linking 
the current degenerative disc disease of the lumbosacral 
spine to active service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. Part 4, including §§ 4.7, 4.130 and Diagnostic Code 
9411 (2006).  

2.  Degenerative disc disease of the lumbosacral spine was 
not incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided VCAA notice 
with respect to the issues involving service connection in a 
letter dated in June 2003.  While the letter did not 
explicitly ask that the appellant provide any evidence in his 
possession that pertains to the claims, as per § 3.159(b)(1), 
he was repeatedly advised of the types of evidence that could 
substantiate his claim and to ensure that VA receive any 
evidence that would support the claim.  Logically, this would 
include any evidence in his possession.  

The RO provided the veteran with notice concerning the 
requirements for an increased evaluation for his service-
connected PTSD in July 2004.  While the RO's letter was 
issued after the rating decision, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement is harmless error. See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The Board notes that the Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice with 
respect to that claim does not nullify the rating action upon 
which this appeal is based.  Moreover, the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim.  Moreover, 
after the notice was provided, the case was readjudicated and 
a statement of the case was provided to the appellant in 
February 2005.  

In March 2006, the RO sent the veteran a letter which 
provided additional notice regarding how he could 
substantiate his claims for service connection and for an 
increased rating for PTSD, to include the notice required by 
Dingess.  The case was then readjudicated by way of an August 
2006 Supplemental Statement of the Case.  

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claims 
for an increased disability rating for PTSD and service 
connection for a low back disorder.   


II.  Increased Disability Rating for PTSD

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

In April 2003, the veteran filed a claim for an increased 
disability rating for his service-connected PTSD.  A February 
2005 rating decision granted an increased rating of 30 
percent effective the date of claim.  The veteran asserts 
that he warrants a disability rating in excess of the current 
30 percent rating assigned.  

In July 2003, a VA examination of the veteran was conducted.  
The veteran reported a history of suicide attempts and 
episodic alcohol abuse.  He indicated that he had been 
working as an eligibility specialist at a VA hospital for 
approximately 7 months.  He also indicated having sleep 
disturbance.  Mental status examination revealed depressed 
mood with anxious affect.  Judgment and insight were fair, 
although questionable.  He also indicated some difficulty 
with concentration which occurred more at night than during 
the work day.  The diagnosis was PTSD and a Global Assessment 
of Function (GAF) scale score of 55 was assigned.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, FOURTH EDITION, American Psychiatric 
Association (1994) (DSM-IV).  A GAF score between 51 and 60 
is reflective of moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation, or school functioning, 
e.g., few friends, conflicts with peers or co-workers).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

A VA mental health treatment record dated May 2004 reveals 
that the veteran had symptoms of PTSD with depression and 
anxiety.  He was being treated with anti-depressant 
medication.  He reported symptoms of nervousness, 
irritability, and hypervigilance along with nightmares and 
flashbacks.  His concentration was fair to good.  Thought 
process were logical and goal directed; memory was good; 
judgment was intact; and insight was good.  The treatment 
record indicated that the veteran was still employed.  The 
diagnosis was PTSD and a GAF score of 54 was assigned.  

The veteran's service-connected PTSD is rated at a 30 percent 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006). That rating contemplates

occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating contemplates

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

Id.  A 70 percent rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Id.  Finally, a 100 percent disability rating for psychiatric 
disabilities contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected PTSD.  The evidence of record 
shows that the veteran's service-connected PTSD is manifested 
by depressed mood and anxious affect with sleep disturbance. 
There is no evidence of record which reveals that the 
veteran's psychiatric symptoms meet any of the criteria which 
would warrant the assignment of a disability rating in excess 
of 30 percent. Specifically, there is no evidence of 
flattened affect, difficulty understanding complex commands, 
impaired memory or judgment, or other symptoms which are 
related to the service-connected PTSD.  Moreover, the 
evidence of record reveals that the veteran is presently 
employed and has declined referrals for additional 
psychiatric treatment.  There is no evidence that he has 
occupational and social impairment with reduced reliability 
and productivity or deficiencies in most areas.  Nor does the 
evidence show that occupational activity is precluded.  
Accordingly, a disability rating in excess of 30 percent for 
the veteran's service-connected PTSD must be denied.




III.  Service Connection for Low Back Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  This is commonly 
referred to as a "direct" service connection.   

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for a 
low back disorder.  Review of the service medical records 
does not reveal any complaints of, or treatment for, any low 
back pain during service.  In June 1993, Medical Board 
examination of the veteran was conducted.  On the report of 
medical history the veteran indicated "no" to the question 
which asked if he had recurrent back pain.  On physical 
examination the veteran's back was evaluated as "normal," 
with no abnormalities noted by the examining physician.

A June 2003 VA medical treatment record reveals that the 
veteran had complaints of low back pain, while a physical 
therapy consultation note dated the same month indicated 
chronic low back pain with muscle spasms.  An assessment of 
osteoarthritis was made; however a May 2003 VA x-ray 
examination report was negative for any abnormalities of the 
lumbar spine on x-ray examination.  

In October 2003, a VA examination of the veteran was 
conducted.  The veteran complained of chronic low back pain.  
Physical examination revealed slight limitation of motion of 
the lumbar spine but few if any other abnormalities.  The 
diagnosis was "degenerative disease, lumbar spine."  
However, a June 2004 VA treatment record reveals that 
magnetic resonance imaging (MRI) testing of the veteran's 
spine was conducted and revealed bulging discs at L4-L5 and 
L5-S1.  the assessment was disc disease.  

The preponderance of the evidence is against the veteran's 
claim for service connection for degenerative disc disease of 
the lumbosacral spine.  The veteran has a current diagnosis 
of degenerative disc disease.  However, there is no evidence 
that the veteran had degenerative disc disease during 
service, or that he incurred an injury to the low back during 
service.  Moreover, there is no medical evidence linking the 
current degenerative disc disease to the veteran's active 
service.  Rather, the evidence reveals that the veteran's 
first complaints of low back pain, and the initial diagnosis 
of degenerative disc disease, were many years after service.  
The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Post-service medical records indicate complaints and 
evaluations with respect to low back pain, however, they are 
negative for a link between service and current disability of 
the low back.  Thus, overall, the post-service medical 
records, indicating a disorder that began years after service 
with no indication of an association to service, are found to 
provide evidence against his claim.  Accordingly, service 
connection must be denied.  

ORDER

A disability rating in excess of 30 percent for service- 
connected PTSD is denied.

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.  



REMAND

Additional medical examination must be conducted with respect 
to the veteran's claim for an initial compensable rating for 
his GERD.  In October 2003, a VA examination of the veteran 
was conducted.  However, the veteran failed to report for the 
necessary laboratory tests.  Moreover, the diagnosis was that 
the veteran had GERD due to H. pylori infection.  Subsequent 
medical treatment records do show some recurrence of GERD 
symptoms.  Accordingly, another examination should be 
conducted.  

The Board notes that the veteran's claims for service 
connection for a skin disorder, a respiratory disorder, a 
bilateral knee disorder, a bilateral ankle disorder, and 
fevers could be a claim for disability as a result of an 
undiagnosed illness pursuant to 38 C.F.R. § 3.317.  The 
October 2003 VA examination, however, does not provide 
sufficient information for the Board to make informed 
decisions in that regard.  It is noted that VA treatment 
records do indicate diagnoses of "arthralgia" which could 
be joint pain as contemplated by the controlling regulation.  
However, there are also diagnoses in the VA medical records 
of chondromalacia and bursitis, as well as urticaria, eczema, 
dermatitis and fevers with joint pain.  Accordingly, 
additional examination(s) need to be conducted.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Mountain Home, 
Tennessee.  VA is required to make reasonable efforts to help 
a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody. 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2006).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA clinical records pertaining to the veteran 
that are dated from August 7, 2006, to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request a complete copy of the 
veteran's VA medical treatment records 
for the period of time from August 7, 
2006, to the present.  

2.  The veteran should be accorded the 
appropriate examination to obtain the 
medical evidence necessary to rate his 
service-connected GERD.  The report of 
examination should include a detailed 
account of all manifestations of the 
disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
indicate, if possible, if the veteran's 
current symptoms are more properly rated 
as being similar in nature to a duodenal 
ulcer or a hiatal hernia.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  The veteran should be accorded the 
appropriate examination for skin 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of skin disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate, if possible, a firm 
diagnosis of any skin disorder present, 
and if any skin disorder is related to the 
veteran's military service.  If a firm 
diagnosis cannot be reached, the examiner 
is requested to indicate if the skin 
disorder is a sign or symptom of an 
undiagnosed illness.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

4.  The veteran should be accorded the 
appropriate examination for respiratory 
disorders and a "fever."  The report of 
examination should include a detailed 
account of all manifestations of 
respiratory disorders found to be present.  
All necessary tests should be conducted, 
including pulmonary function tests (PFTs) 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
indicate if any current respiratory 
disorder is related to the veteran being a 
smoker.  If a firm diagnosis cannot be 
made, the examiner is requested to 
indicate if any respiratory disorder is a 
sign or symptom of an undiagnosed illness.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  The veteran should be accorded the 
appropriate examination for joints.  The 
report of examination should include a 
detailed account of all manifestations of 
knee and ankle pain found to be present.  
All necessary tests should be conducted, 
including x-ray examination of the 
veteran's knees and ankles, and the 
examiner should review the results of any 
testing prior to completion of the report.  
If a firm diagnosis of the veteran's joint 
disorders cannot be made, the examiner is 
requested to indicate if the veteran's 
complaints of knee and ankle pain signs or 
symptoms of an undiagnosed illness.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

6.  Following the above, readjudicate 
the appellant's claims.  In this 
respect, consider the veteran's claims 
for service connection under 38 C.F.R. 
§ 3.317.  If any benefit on appeal 
remains denied, a Supplemental 
Statement of the Case should be issued 
and the veteran should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


